                                                                  OJF
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                                        -X


MISS JONES LLC,

                             Plaintiff,

                                                                             ORDER
              -against-
                                                                    18-CV-1398(NGG)(SJB)

MAGDA VIERA,JACK VIERA,
BARCLAYS BANK DELAWARE,

                             Defendants,
                                                        -X
NICHOLAS G. GARAUFIS,United States District Judge.

       On March 6,2018,Plaintiff Miss Jones, LLC filed this foreclosure action pursuant to the

New York Real Property Actions and Proceedings Law("RPAPL")against Defendants Magda

Viera, Jack Viera (collectively,"the Vieras"), Barclays Bank Delaware ("Barclays"), the City of

New York Environmental Control Board, and the Transit Adjudication Bureau (collectively,

"Defendants"). (Compl.(Dkt. 1)      2-10.) The property that the Vieras own, and that is the

subject ofthe litigation, is 109-04 Northern Boulevard, Corona, New York 11368 (the "Subject

Property").

       On March 23,2018, Magda Viera was served personally with the summons and

Complaint and Jack Viera was served through Magda Viera. (Summons Returned Executed

("Magda Viera Summons")(Dkt. 11)at 1; Summons Returned Executed ("Jack Viera

Summons")(Dkt. 10)at 1.) Copies ofthe summons and Complaint were thereafter mailed to

both Jack and Magda Viera at the Subject Property, which was described as their place of

business.(Magda Viera Summons at 2; Jack Viera Summons at 1.) Proof ofthis service was

filed on the docket 32 days after physical service ofthe summons and Complaint to the Vieras,



                                               1
and 27 days after mailing. Barclays was served with the summons and Complaint on March 16,

2018 at its business address in Delaware. (Summons Returned Executed (Dkt. 8)at 1.)

       No defendant ever appeared in the case and each failed to answer. As a result, the Clerk

of Court entered default against each ofthem on May 3, 2018. (Entry of Default(Dkt. 16).)

       On May 25,2018,Plaintiff moved for defaultjudgment against all Defendants.(Mot.for

Default J.("Mot.")(Dkt. 17.) The Affidavit of Service attached to the motion for default

judgment indicated that all Defendants had been served with a copy ofthe motion and supporting

papers via First Class Mail. (Affidavit of Service (Dkt. 17-7) at 1.) The motion was mailed to

the Vieras at the Subject Property and was mailed to Barclays at its business address in

Delaware. (Id)

       This court referred Plaintiffs motion to Magistrate Judge Sanket J. Bulsara for a report

and recommendation("R&R"). (May 29,2018 Order Referring Mot.) On December 7,2018,

Judge Bulsara ordered Plaintiffto provide proofthat service was adequate as to the City ofNew

York Environmental Control Board and the Transit Adjudication Bureau.(Dec. 7,2018 Order

(Dkt. No. 19)at 2-3.) Miss Jones then voluntarily dismissed those two defendants. (Notice

(Dkt. No. 20).)

       On February 5, 2019, Judge Bulsara issued an R&R recommending that the court deny

without prejudice Plaintiffs motion for defaultjudgment. (R&R(Dkt. 22)at 1.) Judge Bulsara

further recommended that the Clerk's entry of default against Jack Viera be vacated. (Id at 12.)

       No party has objected to the R&R and the time to do so has passed. See Fed. R.

Civ. P. 72(b)(2). The court therefore reviews the R&R for clear error. See Wider v. Colvin,245

F. Supp. 3d 381, 385(E.D.N.Y. 2017)("The district court may adopt those portions ofa report

and recommendation to which no timely objections have been made, provided no clear error is
apparent from the face ofthe record."); see also Porter v. Potter, 219 F. App'x 112(2d Cir. 2007)

(summary order)("[F]ailure to object timely to a magistrate's report operates as a waiver of any

further judicial review of the magistrate's decision."(internal citation omitted)).

       Finding no clear error in the R&R,the court ADOPTS IN FULL the R&R and DENIES

Plaintiffs motion for defaultjudgment. The Clerk of Court is respectfully requested to vacate

the entry of default against Jack Viera.

       SO ORDERED.

                                                                      s/Nicholas G. Garaufis
Dated: Brooklyn, New York                                           /NICHOLAS G. GARAUFI^
       February      2019                                             United States District Judge
